Per curiam.
This is an appeal from the decision of a single justice sitting in a case in equity. The rule to be followed is laid down in Young v. Witham, 75 Me. 536, and is thus stated: “The first inquiry is, What weight shall attach to the opinion upon matters of fact, decided by him, when the case is heard by the whole court upon a report of all the evidence adduced- at the original hearing? We think the true rule to be that his decision as to matters of fact, should not be reversed, unless it clearly appears that such decision is erro*400neous. The burden to show the error falls upon the appellant .....He must show the decree appealed from is clearly wrong; otherwise it will be affirmed.” The rule has frequently been affirmed by this court. Adams v. Ketchum, 129 Me. at 221; and the recent case of Tozier v. Pepin, 140 Me. 92.
Wilfred A. Hay, for plaintiffs.
Bernstein & Bernstein, for defendants.
Sitting: Sturgis, C. J., Murchie, Tompkins, Fellows, Murray, JJ.
Applying this rule, we cannot say, after a careful examination of all the evidence, that the sitting justice was clearly erroneous in his decision of the case.

Decree below affirmed, with costs.